 Case 7:20-cv-00006-M-BP Document 13 Filed 08/18/20              Page 1 of 1 PageID 84



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                            WICHITA FALLS DIVISION

TAMMIE MARIE JAMISON,                       §
                                            §
       Plaintiff,                           §
                                            §
v.                                          §    Civil Action No. 7:20-cv-00006-M-BP
                                            §
ANDREW M. SAUL,                             §
Commissioner of Social Security,            §
                                            §
       Defendant.                           §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

       It is therefore ORDERED that the Commissioner’s Motion to Dismiss, ECF No. 8,

construed as and converted to a Motion for Summary Judgment under Rule 56, is GRANTED,

and Plaintiff’s claims are DISMISSED WITH PREJUDICE.

       SO ORDERED this 18th day of August, 2020.
